Citation Nr: 1731844	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include arthritis of the cervical spine.

2.  Entitlement to service connection for headaches, to include as secondary to a neck disability.

3.  Entitlement to service connection for pelvic obliquity as secondary to the service-connected lumbar spine and/or knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse
ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from June 1981 to August 1985, and from November 1985 to September 1988.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for a neck disability, headaches, and pelvic obliquity.  Jurisdiction over the claim was subsequently transferred to the RO in Roanoke, Virginia.

In October 2016, the Veteran and his wife testified at a Board videoconference hearing at the local RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of entitlement to service connection for headaches (to include as secondary to a neck disability) and service connection for pelvic obliquity (as secondary to lumbar spine and/or knee disabilities) are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of the cervical spine.

2.  The Veteran's neck was injured in a motor vehicle accident in May 1987 during service that resulted in a concussion and being placed in a neck collar. 

3.  The Veteran experienced "continuous" symptoms of arthritis of the cervical spine since service separation.


CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a neck disability of arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for a neck disability, and remands service connection for headaches, to include as secondary to the now service-connected neck disability and service connection for pelvic obliquity, as secondary to service-connected lumbar spine and/or knee disabilities, no further discussion of VA's duties to notify and to assist is necessary for these issues.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis of the cervical spine is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Neck Disability

The Veteran asserts that a currently diagnosed neck disability, to include arthritis of the cervical spine, originated during active service.  Specifically, the Veteran asserted having neck pain after an in-service motor vehicle accident in May 1987.  The Veteran has reported experiencing "continuous" symptoms of neck pain since service separation. 

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the cervical spine.  The report from a March 2011 VA spinal examination reflects that the Veteran was diagnosed with degenerative arthritis of the cervical spine, and private (medical) treatment records reflect diagnosis and treatment of arthritis of the cervical spine from January 2006.

Next, the Board finds that the Veteran's neck was injured during service.  At the October 2016 Board hearing, the Veteran testified to being involved in a motor vehicle accident during service.  The March 2011 VA examination report reflects that the Veteran advanced being in a motor vehicle accident during service.  The available service treatment records reflect the Veteran received treatment due to a motor vehicle accident in May 1987 that caused a concussion, back pain, and neck pain.  Subsequent service treatment records reflect a diagnosis of cervical strain. The Board finds the Veteran's lay statements and available service treatment records are adequate to support a finding that the Veteran's neck was injured during service.

Having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the cervical spine.  See 38 C.F.R. § 3.303(b).  

Medical evidence that supports that the Veteran experienced continuous symptoms of a neck disability includes private and VA treatment records that show the Veteran has received private or VA medical treatment for arthritis of the cervical spine from January 2006.

Lay evidence that supports continuity of symptoms of a neck disability after service includes lay statements and testimony from the Veteran and from the Veteran's wife.  Per the May 2010 claim, the Veteran advanced that a neck disability began after an in-service motor vehicle accident in May 1987.  In subsequent statements, the Veteran conveyed that neck problems began in service and were due to the motor vehicle accident that occurred during service.  Further, the report from the March 2011 VA neck examination reflects that the Veteran reported neck pain due to the May 1987 accident.  At the October 2016 Board hearing, the Veteran testified to having current neck pain, and that the neck pain had been intermittent and continuous since the May 1987 in-service motor vehicle accident.  The Veteran advanced taking pain medications due to knee and back problems after service separation (the Veteran was medically discharged due to knee problems in 1988) that would occasionally alleviate the neck pain as well.

In a May 2010 statement, the Veteran's wife advanced that the Veteran had continuous neck pain after service.  The Veteran's wife conveyed that the neck pain started after a 1987 motor vehicle accident that required treatment by a neck collar for several weeks and pain killers.  At an October 2016 Board hearing, the Veteran's wife testified that the Veteran's neck was injured by the motor vehicle accident during service, and that the Veteran had been experiencing continuous neck pain since service.  

The lay statements and testimony from the Veteran and the Veteran's wife regarding post-service neck pain are consistent with each other, and with the available contemporaneous medical records.  For these reasons, the Board finds the lay evidence from the Veteran and the Veteran's wife credible and probative.

This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a neck disability since service separation that was later diagnosed as arthritis of the cervical spine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the neck/cervical spine during service and experienced "continuous" symptoms since service separation of arthritis of the cervical spine.  As such, the criteria for presumptive service connection for a neck disability, to include arthritis of the cervical spine, under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis (for chronic disease of arthritis of the cervical spine based on continuous post-service symptoms, under 38 C.F.R. § 3.303(b)), there is no need to discuss entitlement to service connection on a direct, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. 
§ 7104 (West 2014).


ORDER

Service connection for a neck disability of arthritis of the cervical spine is granted.


REMAND

Service Connection for Headaches

The Veteran contends generally that currently diagnosed headaches are due to the now service-connected neck disability.  The RO did not adjudicate the theory of service connection for headaches as secondary to a neck disability because service connection for a neck disability had not been established at the time.  As the instant Board decision grants service connection for a neck disability, remand to the AOJ is necessary to allow them to adjudicate the secondary service connection theory.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

In November 2010 VA treatment records show that the Veteran reported that injections for neck pain reduced the severity and quantify of headaches.  July and August 2010 VA treatment records reflect diagnoses of both migraine headaches and occipital neuralgia (pain referred from occipital nerves on the head).  It is unclear from the current medical record whether the Veteran's headaches are due to migraines, neck pain, or occipital neuralgia.  For this reason, the Board finds that a remand for a supplemental VA medical opinion would be helpful.  

Service Connection for Pelvic Obliquity

The Veteran asserts that the service-connected lumbar spine and knee disabilities have worsened the preexisting pelvic obliquity.   The Veteran reports leg length difference as evidence of this disorder.  At the October 2016 Board Hearing, the Veteran testified that his gait had changed (walked with a limp) due to the back disability because he was putting more weight on one side, which he believes caused the pelvis to move out of line.  The Veteran reported that he had hip pain and limited motion. 

The Veteran has pelvic obliquity, which is a developmental defect.  Pelvic obliquity is an abnormal tilt of the pelvis with respect to the spinal column.  The VA examiner at the March 2011 VA examination diagnosed pelvic obliquity and assessed that it was a developmental condition (defect).  VA treatment records reflect the Veteran was diagnosed with pelvic obliquity in 2009.  The available treatment records are otherwise silent for hip pain or pelvis problems.  

At the October 2016 Board Hearing, the Veteran testified to having less strength in the hips and to having hip pain.  The Veteran testified that the hip problem exacerbated the knee problem, and that he had an altered gait. 

A March 2011 VA examination report reflects the VA examiner's opinion that the currently diagnosed pelvic obliquity was not caused by an event, injury, or disease during service and was not in any way related to service.  The rationale for the opinion included that pelvic obliquity is a congenital defect, and there was no superimposed injury during service.  

While the VA examiner in March 2011 concluded that the Veteran's pelvic obliquity was not related to service, the VA examiner did not adequately address the question of whether the service-connected lumbar spine and/or knee disabilities aggravated (worsened in severity beyond a normal progression) the pelvic obliquity; therefore, a remand is necessary to obtain the appropriate secondary service connection opinion.  The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  Such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

Accordingly, the case is REMANDED for the following actions:

1.  Return the March 2011 VA headache and pelvic obliquity examination reports to the VA examiner who rendered the opinions for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiners(s) determines that an examination is necessary to provide reliable opinions.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  


The VA examiner(s) should advance the following opinions:

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected neck disability caused the currently diagnosed headaches?  In rendering this opinion, the VA examiner should specifically address the July and August 2010 diagnoses of migraines and occipital neuralgia, and the November 2010 VA treatment records that reflect a reduction in severity and frequency of headaches after neck injections.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected neck disability aggravated (that is, worsened in severity beyond a normal progression) the currently diagnosed headaches?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected lumbar spine/and or knee disabilities aggravated (that is, worsened in severity) the currently diagnosed pelvic obliquity?In rendering this opinion, the VA examiner should specifically address the October 2009 diagnosis of pelvic obliquity and the Veteran's October 2016 testimony regarding reduced hip strength, hip pain, and alter gait regarding from hip problems.

If it is the examiner's opinion that there is aggravation of headaches or of pelvic obliquity, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

2.  Then readjudicate the issues of service connection for headaches, including as secondary to a service-connected neck disability, and service connection for pelvic obliquity as secondary to service-connected lumbar spine and/or knee disabilities.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


